Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 27th day of March, 2008, by and among Osteologix, Inc., a Delaware
corporation (the “Company”), and the “Holders” executing this Agreement and
named in that certain Purchase Agreement by and among the Company and the
Holders dated the date hereof (the “Purchase Agreement”).
 
The parties hereby agree as follows:
 
1.   Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Affiliated Holder” shall mean Nordic Biotech Opportunity Fund K/S, and any
successor and assigns or permitted transferee of the Affiliated Holder who is a
subsequent holder of any Registrable Securities transferred by the Affiliated
Holder.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City and San Francisco, California are open for the general transaction
of business.
 
“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share, and any securities into which such shares may hereinafter be
reclassified.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Holders” shall mean collectively, the Purchasers and the Affiliated Holder.
 
“Major Purchaser” shall mean any Holder (other than the Affiliated Holder) that
purchased 500,000 Units, or more, pursuant to the Purchase Agreement.  For
purposes of this Agreement, the Shares purchased by a Holder shall include the
Shares of all of its related persons that have also purchased Shares under the
Purchase Agreement.
 
“Purchasers” shall mean the Purchasers identified in the Purchase Agreement
(other than the Affiliated Holder) and any successor and assigns or permitted
transferee of any Purchaser who is a subsequent holder of any Registrable
Securities.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
Prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
 
 

--------------------------------------------------------------------------------


 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean (i) the Shares, and (ii) any other
securities issued or issuable with respect to or in exchange for the Shares;
provided, that a security held by Holder shall cease to be a Registrable
Security upon (A) a sale by such Holder pursuant to a Registration Statement or
Rule 144 under the Securities Act or (B) such security becoming eligible for
sale by such Holder pursuant to Rule 144(b) without volume limitations.
 
“Registration Statement” shall mean any registration statement or statements of
the Company filed under the Securities Act and (in each case) the Prospectus
that covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement (including each of the Registration Statements
referred to in Section 2), amendments and supplements to each such Registration
Statement and Prospectus, including pre- and post-effective amendments, all
exhibits and all material filed and incorporated by reference or deemed to be
incorporated by reference in each such Registration Statement.
 
“Required Holders” means the Holders holding a majority of the Registrable
Securities.
 
“Required Purchasers” mean the Purchasers holding a majority of the Registrable
Securities then owned by the Purchasers.
 
“Rule 416” and “Rule 429” mean “Rule 416” and “Rule 429”, respectively, each as
promulgated by the SEC pursuant to the Securities Act, as either such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued to the Holders pursuant to the
Purchase Agreement or issued or issuable to the Holders upon the exercise,
conversion or exchange of any securities issued pursuant to the Purchase
Agreement including any Warrant Shares issued or issuable to the Holders
pursuant to the exercise of the Warrants (as well as any shares of Common Stock
issued or issuable to the Holders upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing).
 
“Warrant” means any one of the Warrants to purchase Common Stock issued to the
Holders pursuant to the Purchase Agreement and any amendments thereof.
 
“Warrant Shares” means the shares issued or issuable pursuant to the Warrants.
 
 
2

--------------------------------------------------------------------------------


 
2.   Registration.
 
(a)  Initial Registration Statement.  Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than thirty (30) days after the Closing Date (the
“Filing Deadline”), the Company shall prepare and file with the SEC a
Registration Statement covering the resale by the Purchasers of all Registrable
Securities then held by the Purchasers.  Such Registration Statement shall be on
Form S-1 or Form S-3, as available (the “Registration Statement”), or other
appropriate form in accordance herewith and shall include the plan of
distribution attached hereto as Exhibit A (except as otherwise directed by the
Purchasers).  Such Registration Statement also shall cover, to the extent
allowable under the Securities Act (including Rule 416), such indeterminate
number of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable
Securities.  Such Registration Statement shall not include any shares of Common
Stock or other securities for the account of any holder without the prior
written consent of the Required Purchasers, except for shares of Common Stock
held by the Company’s stockholders (other than the Affiliated Holder) having
“piggyback” registration rights expressly set forth in registration rights
agreements entered into by the Company prior to the date hereof.  A copy of the
initial filing of the Registration Statement (and each pre-effective amendment
thereto) shall be provided to the Purchasers and their counsel at least three
(3) Business Days prior to filing.  If the Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline (or if it is filed without giving the Purchasers the opportunity to
review and comment on the same as required above, the Company shall not be
deemed to have satisfied such filing requirement), then in addition to any other
rights each Purchaser may have hereunder or under applicable law, the Company
will pay (i) an amount in cash to each Purchaser other than the Affiliated
Holder, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid for Registrable Securities by such Purchaser
pursuant to the Purchase Agreement up to a maximum amount of all liquidated
damages payable under this Agreement to any Purchaser of 10% of the purchase
price paid for Registrable Securities by such Purchaser pursuant to the Purchase
Agreement and (ii) for each thirty- (30) day period or pro rata for any portion
thereof following the Filing Deadline for which the Registration Statement has
not been filed or reviewed pursuant to the terms hereof, an amount in cash to
each Purchaser other than the Affiliated Holder, as partial liquidated damages
and not as a penalty, equal to 1.0% of the aggregate purchase price paid for
Registrable Securities by such Purchaser pursuant to the Purchase Agreement up
to a maximum amount of all liquidated damages payable under this Agreement to
any Purchaser of 10% of the purchase price paid for Registrable Securities by
such Purchaser pursuant to the Purchase Agreement.  The amounts payable as
partial liquidated damages pursuant to this paragraph shall be paid within three
(3) Business Days of the Filing Deadline and monthly thereafter within three (3)
Business Days of the last day of each month following the commencement of the
Filing Deadline until the Registration Statement has been reviewed by the
Purchasers and filed with the SEC as required herein.  If the Company fails to
pay any partial liquidated damages pursuant to this section in full within seven
(7) calendar days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser amount that is permitted to be paid
by applicable law) to the Purchaser, accruing daily from the date such payments
are due until such amounts, plus all such interest thereon, are paid in
full.  Payments to be made pursuant to this Section 2(a)(i) shall apply on a
daily pro-rata basis for any portion of a month prior to the review and filing
of the Registration Statement required herein.  All payments shall be in
immediately available cash funds.  In all cases, regardless of whether a
Registration Statement has been declared effective, no liquidated damages shall
accrue or be payable with respect to securities that are eligible for sale under
Rule 144(b) without volume limitations.
 
 
3

--------------------------------------------------------------------------------


 
(b)  Registration by the Affiliated Holder.  At any time after the earlier of
the date that is six (6) months after the Closing Date and thirty (30) days
after the date of effectiveness of the Registration Statement filed in
accordance with Section 2(a) herein, each Affiliated Holder may request, no more
than one time, that the Company shall prepare and file with the SEC, a
Registration Statement covering the resale by such Affiliated Holder of all
Registrable Securities (including all Warrant Shares) then held by such
Affiliated Holder.  Promptly following any such request but no later than thirty
(30) Business Days after such request, the Company shall prepare and file with
the SEC a Registration Statement covering the resale by such Affiliated
Purchaser of all Registrable Securities then held by such Affiliated Purchaser;
provided, that the Company shall not be required to file any Registration
Statement under this Section 2(b) if the filing of such Registration Statement
would cause the Company to file financial statements in advance of the date that
the Company would have otherwise been required to file such financial statements
under the Exchange Act.  Such Registration Statement shall be on Form S-1 or
Form S-3, as available, or other appropriate form in accordance herewith and
shall include the plan of distribution attached hereto as Exhibit A (except as
otherwise directed by such Affiliated Holder).  Such Registration Statement also
shall cover, to the extent allowable under the Securities Act (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions with respect to the
Registrable Securities.  Such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any holder without
the prior written consent of the Affiliated Purchaser that requested such
Registration Statement under this Section 2(b).  A copy of the initial filing of
the Registration Statement (and each pre-effective amendment thereto) shall be
provided to the Affiliated Purchaser and their counsel at least three (3)
Business Days prior to filing.  Notwithstanding the foregoing, (i) if the board
of directors of the Company determines in good faith that any such registration
would be materially detrimental to the Company, the Company may defer such
registration for no more than ninety (90) days in any twelve (12) month
period.  Further, notwithstanding any other agreement between an Affiliated
Holder and the Company, each Affiliated Holder agrees that it will not elect to
cause the Company to register any other securities held by such Affiliated
Holder for resale prior to the date set forth in this Section 2(b).
 
(c)  Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable out-of-pocket fees and expenses of one counsel to all Major
Purchasers (which fees and expenses shall not exceed $15,000) and the Major
Purchasers’ reasonable out-of-pocket expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.
 
 
4

--------------------------------------------------------------------------------


 
(d)  Additional Registration Statements.  If at any time the SEC takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 or requires any Purchaser in connection
with a Registration Statement filed under Section 2(a) or the Affiliated Holder
in connection with a Registration Statement filed under Section 2(b) to be named
as an “underwriter”, the Company shall use its commercially reasonable efforts
to persuade the SEC that the offering contemplated by the Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Purchasers or the Affiliated
Holder, as the case may be, is an “underwriter”.  The Purchasers or the
Affiliated Holder, as applicable, shall have the right to participate or have
their counsel participate in any meetings or discussions with the SEC regarding
the SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto.  No such written submission
shall be made to the SEC to which the Purchasers’ or Affiliated Holder’s
counsel, as applicable, reasonably objects, which determination shall be made in
the sole discretion of the Company and its counsel.  In the event that, despite
the Company’s commercially reasonable efforts and compliance with the terms of
this Section 2(d), the SEC refuses to alter its position, the Company shall
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415; provided, however, that the Company shall not agree to name any Purchaser
or the Affiliated Holder as an “underwriter” in such Registration Statement
without the prior written consent of such Purchaser or the Affiliated Holder
(collectively, the “SEC Restrictions”).  Any cut-back imposed on the Purchasers
or the Affiliated Holder pursuant to this Section 2(d) shall, unless the SEC
Restrictions otherwise require or provide and unless otherwise directed in
writing by a Purchaser or the Affiliated Holder as to its Registrable
Securities, will be applied as follows: (i) first to Registrable Securities
represented by the Shares, other than Warrant Shares, held by the Affiliated
Holder (applied, in the case that some of such shares of Common Stock may be
registered, to the Affiliated Holder(s) on a pro rata basis based on the total
number of unregistered Shares, other than Warrant Shares, held by any Affiliated
Holder)1; second to the Warrant Shares held by the Affiliated Holder (applied,
in the case that some Warrant Shares may be registered, to the Affiliated
Holder(s) on a pro rata basis based on the total number of unregistered Warrant
Shares held by any Affiliated Holder)2; third to Registrable Securities
represented by the Shares, other than Warrant Shares, held by Purchasers
(applied, in the case that some of such shares of Common Stock may be
registered, to the Purchasers on a pro rata basis based on the total number of
unregistered Shares, other than Warrant Shares, held by any Purchaser); and
fourth to the Warrant Shares held by Purchasers (applied, in the case that some
Warrant Shares may be registered, to the Purchasers on a pro rata basis based on
the total number of unregistered Warrant Shares held by any Purchaser).  No
liquidated damages shall accrue on or as to any Cut Back Shares until such time
as the Company is able to effect the registration of the Cut Back Shares in
accordance with any SEC Restrictions (such date, the “Restriction Termination
Date”).  From and after the Restriction Termination Date, all of the provisions
of this Section 2 (including the liquidated damages provisions) shall again be
applicable to the Cut Back Shares; provided, however, that for such purposes,
the Filing Deadline with respect to any such Cut Back Shares shall be the 45th
day following the Restriction Termination Date.
 
(e)  Effectiveness.
 
 
5

--------------------------------------------------------------------------------


 
(i)  The Company shall use commercially reasonable efforts to cause the
Registration Statement(s) to be declared effective by the SEC as soon as
practicable (including filing with the SEC a request for acceleration of its
effectiveness in accordance with Rule 461 within five (5) Business Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the staff of the SEC that a Registration Statement will not be reviewed, or
not be subject to further review), with respect to the initial Registration
Statement(s) filed pursuant to Sections 2(a) and 2(b) hereof, but in any event
no later than one hundred and twenty (120) days after filing.  The Company shall
notify the Purchasers or the applicable Affiliated Holder by facsimile or e-mail
as promptly as practicable, and in any event, within twenty-four (24) hours,
after any Registration Statement is declared effective and shall simultaneously
provide the Purchasers or the applicable Affiliated Holder with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.  If (A)(i) the Registration Statement is not
declared effective by the SEC prior to the earlier of five (5) Business Days
after the staff of the SEC shall have informed the Company (orally or in
writing, whichever is earlier) that such Registration Statement will not be
reviewed by the staff of the SEC or not be subject to further review or (ii) one
hundred and twenty (120) days after filing, other than as a result of
limitations imposed by the SEC or (B) after a Registration Statement has been
declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding the inability of any Purchaser to sell the Registrable Securities
covered thereby due to market conditions and except as excused pursuant to
Section 2(e)(ii) below, then, until the shares are eligible for resale under
Rule 144, in addition to any other rights each Purchaser may have hereunder or
under applicable law, the Company will pay (i) an amount in cash to each
Purchaser other than the Affiliated Holder, as partial liquidated damages and
not as a penalty, equal to 1.0% of the aggregate purchase price paid for
Registrable Securities by such Purchaser pursuant to the Purchase Agreement up
to a maximum amount of all liquidated damages payable under this Agreement to
any Purchaser of 10% of the purchase price paid for Registrable Securities by
such Purchaser pursuant to the Purchase Agreement and (ii) for each thirty- (30)
day period or pro rata for any portion thereof following the occurrence of an
event set forth in any of (A) or (B) above an amount in cash to each Purchaser
other than the Affiliated Holder, as partial liquidated damages and not as a
penalty, equal to 1.0% of the aggregate purchase price paid for Registrable
Securities by such Purchaser pursuant to the Purchase Agreement up to a maximum
amount of all liquidated damages payable under this Agreement to any Purchaser
of 10% of the purchase price paid for Registrable Securities by such Purchaser
pursuant to the Purchase Agreement.  The amounts payable as partial liquidated
damages pursuant to this paragraph shall be paid within three (3) Business Days
of the occurrence of an event set forth in any of (A) or (B) above and monthly
thereafter within three (3) Business Days of the last day of each month
following the occurrence of an event set forth in any of (A) or (B) above until
such events are cured.  The amounts payable as partial liquidated damages
pursuant to this paragraph shall be paid within three (3) Business Days of the
occurrence of an event set forth in any of (A) or (B) above and monthly
thereafter within three (3) Business Days of the last day of each month
following the occurrence of an event set forth in any of (A) or (B) above until
such occurrence has been cured.  If the Company fails to pay any partial
liquidated damages pursuant to this section in full within seven (7) days after
the date payable, the Company will pay interest thereon at a rate of 12% per
annum (or such lesser amount that is permitted to be paid by applicable law) to
the Purchaser, accruing daily from the date such payments are due until such
amounts, plus all such interest thereon, are paid in full.  Such payments shall
be made to each Purchaser in immediately available cash funds.  For purposes of
the obligations of the Company under this Agreement, except in the case of any
Purchasers who elect in writing not to have its Registrable Securities included
in the Registration Statement, no Registration Statement shall be considered
“effective” with respect to any Registrable Securities unless such Registration
Statement lists the Purchasers of such Registrable Securities as “Selling
Stockholders” and includes such other information as is required to be disclosed
with respect to such Purchasers to permit them to sell all of their Registrable
Securities pursuant to such Registration Statement.
 
 
6

--------------------------------------------------------------------------------


 
(ii)  The Holders hereby acknowledge that there may occasionally be times when
the Company must suspend the use of the Prospectus until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the SEC or until the Company has amended or supplemented
such Prospectus.  Each Holder hereby covenants that it will not sell any
securities pursuant to the Prospectus during the period commencing at the time
at which the Company gives such Holder notice of the suspension of the use of
the Prospectus and ending at the time the Company gives such Holder notice that
such Holder may thereafter effect sales pursuant to the
Prospectus.  Notwithstanding anything herein to the contrary, the Company shall
not suspend use of the Registration Statement by any Holder unless in the good
faith determination of the Company such suspension is required by the federal
securities laws, including without limitation, the rules and regulations
promulgated thereunder; provided, however, that (i) except as otherwise provided
by clause (ii) below, in the event that such suspension is required by the need
for an amendment or supplement to the Registration Statement or the Prospectus,
the Company shall promptly file such required amendments or supplements as shall
be necessary for the disposition of the Registrable Securities to recommence and
(ii) if the Board of Directors has determined in good faith that offers and
sales pursuant to the Prospectus should not be made by reason of the presence of
material undisclosed circumstances or developments with respect to which the
disclosure that would be required in the Registration Statement would be
premature or would have a material adverse effect on the Company and its
business, the Company may suspend the use of the Prospectus and defer the filing
of any required amendment or supplement for the minimum period of time necessary
to avoid such material adverse effect (an “Allowed Delay”); provided, further,
that in the case of clause (ii) above, the Company shall not be entitled to
exercise its right to block such sales or suspend use of the Prospectus more
than three times (not to exceed thirty (30) days each) during the effectiveness
of the Registration Statement nor more than a total of thirty (30) days in any
twelve (12)-month period.
 
3.   Company Obligations.  The Company will use all reasonable efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible (but
subject to Section 2(e)(ii)):
 
(a)  use all reasonable efforts to cause such Registration Statement to become
effective and, to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without volume limitations pursuant to Rule 144(b) (the
“Effectiveness Period”) and advise the Purchasers in writing when the
Effectiveness Period has expired;
 
(b)  (i) prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the Prospectus as may be necessary
to keep such Registration Statement effective for the Effectiveness Period; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably practicable to any comments
received from the SEC with respect to such Registration Statement or any
amendment thereto and, as promptly as reasonably practicable, upon request,
provide the Purchasers true and complete copies of all correspondence from and
to the SEC relating to such Registration Statement; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered by such Registration
Statement;
 
 
7

--------------------------------------------------------------------------------


 
(c)  Use all reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
 
(d)  prior to any resale of Registrable Securities, use all reasonable efforts
to register or qualify or cooperate with the Holders and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Holders and do any and all other commercially reasonable acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(d) or (iii)
file a general consent to service of process in any such jurisdiction;
 
(e)  use all reasonable efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market (including the OTC-BB) on which similar
securities issued by the Company are then listed or traded;
 
(f)  promptly notify the Purchasers and/or the applicable Affiliated Holder, at
any time when a Prospectus relating to Registrable Securities is required to be
delivered under the Securities Act (including during any period when the Company
is in compliance with Rule 172), upon discovery that, or upon the happening of
any event as a result of which, the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of any such holder, promptly prepare, file with the
SEC pursuant to Rule 172 and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;
 
(g)  promptly notify the Purchasers and/or the applicable Affiliated Holder (i)
of any request by the SEC or any other Federal or state governmental authority
during the period of effectiveness of each Registration Statement for amendments
or supplements to such Registration Statement or Prospectus or for additional
information; (ii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein;
 
 
8

--------------------------------------------------------------------------------


 
(h)  with a view to making available to the Purchasers and the Affiliated Holder
the benefits of Rule 144 (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Purchasers or the
Affiliated Holder to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144(b) or any other rule of similar
effect or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act (whether or not such
reports and other documents are required to be filed under the Exchange Act);
and (iii) furnish to each Purchaser and Affiliated Holder upon request, as long
as such Purchaser or Affiliated Holder owns any Registrable Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act and (B) such other information as may be
reasonably requested in order to avail such Purchaser or Affiliated Holder of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration; and
 
(i)  the Company represents and warrants that (A) since December 31, 2007
through the date of this Agreement, it has filed with the SEC in a timely manner
all reports and other documents required of the Company under the Exchange Act
and (B) neither the Company nor any of its consolidated or unconsolidated
subsidiaries have, since the end of the last fiscal year for which certified
financial statements of the Company and its consolidated subsidiary were
included in a report filed pursuant to Section 13(a) or 15(d) of the Exchange
Act through the date of this Agreement: (1) failed to pay any dividend or
sinking fund installment on preferred stock; or (2) defaulted (x) on any
installment or installments on indebtedness for borrowed money, or (y) on any
rental on one or more long term leases, which defaults in the aggregate are
material to the financial position of the Company and its consolidated and
unconsolidated subsidiaries, taken as a whole.
 
4.   Information.  The Company shall not disclose material nonpublic information
to the Purchasers, or to advisors to or representatives of the Purchasers,
unless prior to disclosure of such information the Company identifies such
information as being material nonpublic information and provides the Purchasers,
such advisors and representatives with the opportunity to accept or refuse to
accept such material nonpublic information for review and any Purchaser wishing
to obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.  The Purchasers and the Affiliated Holder
agree and acknowledge that their access to documents in connection with any
review by the SEC of a Registration Statement, and their participation in any
related meetings or discussion with the Company or the SEC in connection
therewith in accordance with Section 2(d) may expose them to material nonpublic
information and that the Company will request the execution of appropriate
confidentiality agreements as a condition to providing any such access to any
Purchaser or Affiliated Holder.
 
 
9

--------------------------------------------------------------------------------


 
5.   Obligations of the Holders.
 
(a)  Each Holder shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least three (3) Business Days prior
to the first anticipated filing date of any Registration Statement, the Company
shall notify each Holder of the information the Company requires from such
Holder if such Holder elects to have any of the Registrable Securities included
in the Registration Statement.  A Holder shall provide such information to the
Company at least three (3) Business Days prior to the first anticipated filing
date of such Registration Statement if such Holder elects to have any of the
Registrable Securities included in the Registration Statement.
 
(b)  Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
 
(c)  Each Holder agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(e)(ii) or
(ii) the happening of an event pursuant to Section 3(f) hereof, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Holder is
advised by the Company that a supplemented or amended prospectus has been filed
with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, the Holder shall deliver to the
Company or destroy (and deliver to the Company a certificate of destruction) all
copies in the Holder’s possession of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
 
6.   Indemnification.
 
(a)  Indemnification by the Company.  The Company will indemnify and hold
harmless each Holder and its officers, directors, members, partners, employees,
attorneys and agents, successors and assigns, and each other person, if any, who
controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement; or (iv) any failure to register or qualify the Registrable
Securities included in any such Registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on a Holder’s behalf and will
reimburse such Holder, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage or
liability (or action in respect thereof); provided, however, that the Company
will not be liable for amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company, which consent shall not be unreasonably withheld, and the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Holder expressly for use therein, or (ii) the
failure of the Holder to comply with the covenants and agreements contained in
Section 5 hereof and Section 6(a) of the Purchase Agreement respecting the sale
of the Shares, or (iii) the inaccuracy of any representation or warranty made by
the Holder herein; or (iv) the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder that the Prospectus is
outdated or defective.
 
 
10

--------------------------------------------------------------------------------


 
(b)  Indemnification by the Holders.  Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Holder to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto and will reimburse the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the Securities Act) for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof).  In no event shall
the liability of a Holder be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Holder in connection with any claim
relating to this Section 6) received by such Holder upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
(c)  Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written legal opinion of its counsel satisfactory to the
indemnifying party, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.
 
 
11

--------------------------------------------------------------------------------


 
(d)  Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such Holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
7.   Miscellaneous.
 
(a)  Amendments and Waivers.  This Agreement may be amended, modified or waived
only by a writing signed by the Company, the Major Purchasers and the Affiliated
Purchasers.
 
(b)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10 of the Purchase Agreement.
 
(c)  Assignments and Transfers by Holders.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Holders and their
respective successors and assigns.  A Holder may transfer or assign, in whole or
from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Holder to such
person; provided, that (i) such Holder complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected and (ii) the transferee agrees in writing to be bound by
this Agreement as if it were a party hereto.
 
 
12

--------------------------------------------------------------------------------


 
(d)  Assignments and Transfers by the Company.  This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Holders; provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Holders and the Affiliated Holder,
after notice duly given by the Company to each Holder.
 
(e)  Benefits of the Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(f)  Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(g)  Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(h)  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(i)  Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(j)  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
13

--------------------------------------------------------------------------------


 
(k)  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(l)  Obligations of Holders.  The Company acknowledges that the obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement.  The
decision of each Holder to enter into to this Agreement has been made by such
Holder independently of any other Holder.  The Company further acknowledges that
nothing contained in this Agreement, and no action taken by any Holder pursuant
hereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated hereby.  Each
Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
 
Each Holder has been represented by its own separate legal counsel in their
review and negotiation of this Agreement and with respect to the transactions
contemplated hereby.  The Company has elected to provide all Holders with the
same terms and Agreement for the convenience of the Company and not because it
was required or requested to do so by the Holders.  The Company acknowledges
that such procedure with respect to this Agreement in no way creates a
presumption that the Holders are in any way acting in concert or as a group with
respect to this Agreement or the transactions contemplated hereby or thereby.
 


 
[Signature pages follow]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

OSTEOLOGIX, INC.         By:      
Name:
   
Title:
 




Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------





PURCHASERS:
 
   
NORDIC BIOTECH OPPORTUNITY
FUND K/S
 
   
 
By:
 
 
  Name:     Title:         By:       Name:     Title:  

 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------


 

 
 
BURLINGAME EQUITY INVESTORS LP         By:       Name:     Title:  

 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------


 

 
 
BURLINGAME EQUITY INVESTORS (OFFSHORE) LTD.        
By: 
 
    Name:     Title:  

 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------


 

 
 
BURLINGAME EQUITY INVESTORS II LP         By:
 
    Name:     Title:  

 
Signature Page to Registration Rights Agreement
 